 

Case 6:12-cr-00192-JA-GJK Document 72 Filed 04/29/20 Page 1 of 3 PagelD 199

UNITED STATES DistRicT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:12-cr-192-Orl-28GJK
JOHN HENRY RAFTOPOULOS

 

ORDER

Defendant’s “Motion for a Court Order to the Federal Bureau of Prisons to authorize
Release Under 18 U.S.C. 3624(c)(2)” (“Motion”) (Doc. 68) is before the Court for
consideration. The Government filed a response to the Motion (Doc. 71). For the reasons
stated below, the Motion is due to be denied.

Defendant asks the Court to order the Bureau of Prisons (“BOP”) to release him to
home confinement pursuant to the Coronavirus Aid, Relief and Economic Security
(°CARES”) Act (Pub. L. 116-136).!_ The Court lacks the authority to grant Defendant's
request.

Pre-release custody is governed by 18 U.S.C. § 3624(c). “Under the plain language
of the statute, ‘the Bureau of Prisons, not the Court, has the sole authority to prescribe
home confinement post-incarceration [under 18 U.S.C. § 3624(c)].”” United States v.

Neeley, No. 1:14-cr-00096-SEB-TAB, 2020 WL 1956126, at *2 (S.D. Ind. April 23, 2020),

 

' Section 12003(b)(2) of the CARES Act provides that “if the Attorney General finds
that emergency conditions will materially affect the functioning of the Bureau, the Director
of the Bureau may lengthen the maximum amount of time for which the Director is
authorized to place a prisoner in home confinement under the first sentence of section
3624(c)(2) of title 18, United States Code, as the Director determines appropriate.” The
Attorney General made those findings on April 3, 2020, conferring on BOP the authority to
expand its use of home confinement

 
Case 6:12-cr-00192-JA-GJK Document 72 Filed 04/29/20 Page 2 of 3 PagelD 200

 

quoting United States v. Rodriguez, No. 16-CR-167(LAP), 2020 WL 1866040, at *4
(S.D.N.Y. Apr. 14, 2020). See also United States v. Caiado, No. 8:17-CR-561-T-17TGW,
2019 WL 5653810, at *2 (M.D. Fla. Oct. 31, 2019). As recognized by the United States
Supreme Court, after the court imposes sentence, “the Attorney General, acting through
the BOP, has the responsibility for administering the sentence.” United States v. Wilson,
503 U.S. 329, 335 (1992).2

Accordingly, Defendant's Motion (Doc. 68) is DENIED.?

DONE and ORDERED in Orlando, Florida on April 27 , 2020.

C_

4 aa

JOHNANTOON I
Uniéd States District Judge

 

? As stated on the BOP webpage:

The BOP has the authority to expand the time and decide who should
be released under this expansion. Inmates do not need to apply to
be considered for home confinement. Case management staff are
urgently reviewing all inmates to determine which ones meet
the criteria established by the Attorney General. The Department has
also increased resources to review and make appropriate
determinations as soon as possible.

While all inmates are being reviewed for suitability, any inmate who
believes they are eligible may request to be referred to Home
Confinement and provide a release plan to their Case Manager. The
BOP may contact family members to gather needed information
when making decisions concerning Home Confinement placement.

3 To the extent Defendant seeks relief under “compassionate release,” such request
also fails due to Defendant’s failure to exhaust his administrative remedies. See United
States v. Zywotko, No. 2:19-cv-113-FtM-6ONPM, 2020 WL 1492900, at *1 (M.D. Fla. March
27, 2020); United States v. Raia, 954 F.3d 594,597 (3d Cir. 2020).

 
Case 6:12-cr-00192-JA-GJK Document 72 Filed 04/29/20 Page 3 of 3 PagelD 201

Copies furnished to:

United States Attorney

United States Probation Office
United States Pretrial Services Office
John Henry Raftopoulos

 

 
